992 F.2d 1219
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.INZER ADVANCE DESIGNS, INC., Plaintiff-Appellant,v.INTERNATIONAL POWERLIFTING FEDERATION and Robert Packer,Defendants-Appellees.
No. 91-16736.
United States Court of Appeals, Ninth Circuit.
Submitted April 16, 1993.*Decided April 30, 1993.

Before GOODWIN, HUG and FLETCHER, Circuit Judges.

ORDER

1
The appeal in the above entitled action is dismissed because it appears to the court upon examining the District Court file that the District Court has never had in personam jurisdiction of the defendant.   Accordingly, the Stipulated Dismissal of Appeal Pursuant To Settlement Agreement is rejected because it appears to be based upon a purported agreement which would allow the parties to reinstate the appeal at any time within four years.   An agreement that in effect would require this court to monitor the performance of a contract for four years is unacceptable to the court under any circumstances, and is particularly inappropriate when the court has no jurisdiction.


2
Each party shall bear its own costs, attorneys' fees and expenses.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4